      Case 2:19-cv-10341-WBV-DMD Document 50 Filed 07/23/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 OFFICIAL COMMITTEE OF                          *        CIVIL ACTION NO. 2:19-cv-10341
 UNSECURED CREDITORS OF
 FIRST NBC BANK HOLDING                         *        SECTION: “D” (3)
 COMPANY
                                                *
                      v.
                                                *
 ASHTON RYAN, JR., ET AL
                               *   *     *
                GOVERNMENT’S MOTION TO INTERVENE AND STAY

       NOW INTO COURT comes the United States, appearing by and through the undersigned

Assistant United States Attorneys, and respectfully submits this Motion to Intervene and Stay. For

the reasons stated in the Government’s Memorandum in Support, the Government respectfully

requests this Court to intervene under Rule 24 of the Federal Rules of Civil Procedure for the

limited purpose of staying the instant proceedings until the conclusion of an ongoing federal

criminal investigation.

                                             Respectfully submitted,

                                             MICHAEL M. SIMPSON
                                             Attorney for the United States
                                             Acting Under the Authority Conferred
                                             by 28 U.S.C. § 515

                                              s/ Sharan E. Lieberman
                                             SHARAN E. LIEBERMAN
                                             NICHOLAS D. MOSES
                                             MATTHEW R. PAYNE
                                             J. RYAN MCLAREN
                                             Assistant United States Attorneys
                                             U.S. Attorney’s Office (E.D. La.)
                                             650 Poydras Street, Suite 1600
                                             New Orleans, Louisiana 70130
                                             Telephone: (504) 680-3129
                                             E-Mail: sharan.lieberman@usdoj.gov
      Case 2:19-cv-10341-WBV-DMD Document 50 Filed 07/23/19 Page 2 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2019, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system which will send a notice of electronic filing to all counsel
of record.

                                                      s/ Sharan E. Lieberman
                                                      SHARAN E. LIEBERMAN
                                                      Assistant United States Attorney
   Case 2:19-cv-10341-WBV-DMD Document 50 Filed 07/23/19 Page 3 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


OFFICIAL COMMITTEE OF                     *       CIVIL ACTION NO. 2:19-cv-10341
UNSECURED CREDITORS OF
FIRST NBC BANK HOLDING                    *       SECTION: “D” (3)
COMPANY
                                          *
                 v.
                                          *
ASHTON RYAN, JR., ET AL
                                    *  *   *
                                     ORDER

    Having considered the Government’s Motion to Intervene and Stay;

    IT IS HEREBY ORDERED that the Motion is ________________.

    New Orleans, Louisiana, this ______ day __________________, 2019.



                                              _______________________________
                                              HONORABLE WENDY B. VITTER
                                              UNITED STATES DISTRICT JUDGE
